Citation Nr: 1515668	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for diabetic nephropathy with hypertension beginning on February 1, 2010, to include whether the reduction from 30 to 0 (noncompensable) percent was proper.

2.  Entitlement to service connection for hyperparathyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified during a videoconference hearing before the undersigned in regard to his service-connected diabetic nephropathy.  

The Board remanded the case in November 2013 for additional notice and development.

He later requested a videoconference hearing regarding his service connection claim for hyperparathyroidism, but he withdrew his request in June 2014.

This appeal contains pertinent records that are stored electronically in the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 VA examination does not provide all of the information the Board sought in the November 2013 remand, so the matter must be remanded again to achieve substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998).
There is conflicting evidence from the September 2010 VA examiner and the Veteran's private physician regarding as to whether he has hyperparathyroidism.  Since the claim cannot be adjudicated until this matter is resolved, it must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the current severity of the service-connected diabetic nephropathy with hypertension with a physician other than the one that conducted the previously examination.  An effort to schedule the Veteran at the Saginaw VAMC is requested, if at all possible, and the claims file must be made available for review.  All indicated tests and studies should be performed and findings should be reported in detail.

a)  The physician must comment on all symptomatology related to diabetic nephropathy with hypertension since February 1, 2010.

b)  In light of the available evidence, determine whether the service-connected diabetic nephropathy with hypertension, since February 1, 2010, has resulted in any of the following:

* albumin constant or recurring with hyaline and granular casts or red blood cells; 

* transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 710, meaning diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

* diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more

* diastolic pressure predominantly 120 or more.

c) In assessing the Veteran's disability picture, the examiner is asked to reconcile any current findings with all evidence of record, specifically to include the diagnoses of chronic kidney disease stage 2, accelerated hypertension, hypertension stage 2, and leg edema provided by Dr. A. M. and his statements dated in October 2006, December 2006, June 2009, November 2009, and October 2010.

d) provide an explanation for all opinions expressed with reference to specific medical evidence, as needed.

2.  Arrange for a VA examination with a physician to determine the likely etiology of the claimed hyperparathyroidism.  An effort to schedule the Veteran at the Saginaw VAMC is requested, if at all possible, and the claims file must be made available for review.  All indicated tests and studies should be performed and findings should be reported in detail.

a) Determined whether or not there is clinical evidence that the Veteran has had hyperparathyroidism at any time since 2009 and discuss the conflicting opinions of the September 2010 VA examiner and the Veteran's private physician, Dr. A. M.

b) If the Veteran has hyperparathyroidism, opine whether it at least as likely as not was caused by his diabetic nephropathy.

c) If it was not caused by diabetic nephropathy opine whether it was at least as likely as not aggravated (permanently worsened) by it.

d) Explain the complete rationale for all opinions expressed.

3.  After accomplishing any additional development deemed appropriate, readjudicate the increased rating claim on appeal, to include the issue of whether the reduction from 30 to 0 percent was proper.  If any benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




